The Disciplinary Review Board having filed with the Court its decision in DRB 18-049 and DRB 18-095, recommending on the records certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that Martin Albert Gleason of Bound Brook, who was admitted to the bar of this State in 1992, and who has been temporarily suspended from the practice of law since June 9, 2017, be disbarred for *129violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 1.15(d) and Rule 1:21-6(recordkeeping violations), RPC 8.1(a) (lying **334to ethics authorities), and RPC 1.15(a) (knowing misappropriation of client and estate funds) and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985) ;
And Martin Albert Gleason having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that Martin Albert Gleason be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that Martin Albert Gleason be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by Martin Albert Gleason pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed June 9, 2017, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that Martin Albert Gleason comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.